SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Sangui Biotech International, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SANGUI BIOTECH INTERNATIONAL, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD OCTOBER 9, 2008 TO OUR SHAREHOLDERS: Notice is hereby given that the 2008 Annual Meeting of Stockholders of Sangui Biotech International, Inc. (the “Company”) will be held at the Forschungs-und Entwicklungszentrum of the University Witten/Herdecke located atAlfred Herrhausen Street 44, Witten, Germany 58455 at 11 a.m. Central European Standard Time on Thursday October 9, 2008, for the following purposes: 1.The election of three (3) Directors for a term of one (1) year.The election of Thomas Striepe, Joachim Fleing, and Hubertus Schmelz as Directors of the Company to serve for a term of one (1) year until the next annual meeting of shareholders or until their successors are duly appointed and qualified. 2.The ratification of the appointment of Moore & Associates, Chartered as the Company's independent accountants for the fiscal years 2008 and2009. 3.Approval of the Amended and Restated Articles of the Company which increase the aggregate number of shares which the Corporation shall have authority to issue to 260,000,000 shares, of which 250,000,000 shares are to be common stock, without par value, and 10,000,000 shares are to be preferred stock, without par value. 4.Approval of the Amended and Restated Bylaws of the Company. 5.The ratification of the Amended and Restated Sangui Biotech International Inc.
